Citation Nr: 1042290	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-06 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted that is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for a right knee disability.

2.  Entitlement to service connection for rheumatic fever.

3.  Entitlement to service connection for a left knee disability, 
to include as secondary to rheumatic fever.

4.  Entitlement to service connection for a bilateral leg 
disorder.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to November 1967. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which declined to reopen the Veteran's previously 
denied claim of entitlement to service connection for a right 
knee disability, and denied service connection for rheumatic 
fever, a left knee disability, hearing loss, tinnitus, and a 
bilateral leg disability.  Timely appeals were noted with respect 
to that decision.  

Correspondence received in October 2010 can be construed as 
raising a claim of clear and unmistakable error (CUE) in a 
December 1967 rating decision which denied entitlement to service 
connection for a right knee disability.  The matter is referred 
back to the RO for appropriate disposition.

The issues of entitlement to service connection for hearing loss 
and tinnitus, and the application to reopen the previously denied 
claim of entitlement to service connection for a right knee 
disability, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A clear preponderance of the evidence is against finding that 
the Veteran currently has rheumatic fever or its residuals that 
had its clinical onset in service or is otherwise related to his 
active service.  

2.  A clear preponderance of the evidence is against finding that 
the Veteran currently has a left knee disability that had its 
clinical onset in service or is otherwise related to his active 
service or to a service-connected disability.

3.  A clear preponderance of the evidence is against finding that 
the Veteran currently has a bilateral leg disability that had its 
clinical onset in service or is otherwise related to his active 
service.  


CONCLUSIONS OF LAW

1.  Rheumatic fever, including chronic residuals, were not 
incurred in or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 
1117, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303 (2009).

2.  A left knee disorder was not incurred or aggravated in 
service, and is not proximately due to or the result of a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103-5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  A bilateral leg disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated March 2006, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claims for 
direct service connection; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  In June 2006, the Veteran was notified 
of the way initial disability ratings and effective dates are 
established. 

The VCAA duty to notify has not been satisfied with respect to 
the claim of secondary service connection for a left knee 
disability.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal Circuit 
held that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any of 
the four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent with 
the purposes of both the VCAA and VA's uniquely pro-claimant 
benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless VA 
can show that the error did not affect the essential fairness of 
the adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a benefit 
could not have been awarded as a matter of law.  Although not 
specifically discussed by the court, some other possible 
circumstances that could demonstrate that VA error did not 
prejudice the claimant include where the claimant has stated that 
he or she has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
claim for secondary service connection could not be awarded as a 
matter of law.  The applicable law and regulations state that 
secondary service connection will be granted when a disability is 
proximately due to or the result of a service connected disease 
or injury.   38 C.F.R. § 3.310 (emphasis added).  Secondary 
service connection may be established for a disorder which is 
aggravated by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995)(emphasis added).   The Veteran has claimed 
that his left knee disability is secondary to rheumatic fever; 
however, as will be discussed in further detail below, rheumatic 
fever is not a disability for which the Veteran is service 
connected.  The Veteran is also not service-connected for any 
other disability.  Thus, the claim for secondary service 
connection cannot be granted, as there are no service-connected 
disabilities to which a left knee disability can be attributed.  
Therefore, despite the notice defect, there is no prejudice to 
the Veteran for the Board to render a decision here.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  
   
VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  A 
March 2006 computer-generated Social Security Administration 
(SSA) inquiry indicates that the Veteran is receiving payment 
from SSA.  However, there is no entry under the "disability 
onset" date and the date of initial entitlement is May 1998, 
shortly after the Veteran reached the age of sixty-two.  VA was 
therefore not required to request any records from SSA, as there 
was no indication that SSA possessed any records relevant to the 
current claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010).  

The Veteran did not receive a VA examination for his rheumatic 
fever, left knee disability, or bilateral leg disability; 
however, there is no evidence that the Veteran currently has 
these disorders.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In the present case, there is no competent evidence that the 
Veteran has rheumatic fever or its residuals, a left knee 
disability, or a bilateral leg disability, nor has the Veteran 
provided any lay evidence of current symptoms attributable to 
rheumatic fever, the left knee, or the legs.  He has not 
identified any clinical evidence that could be obtained to 
demonstrate these conditions.  Absent evidence of current 
disability, there is no need to obtain current examinations.  The 
Board is satisfied that the duties to notify and assist have been 
met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Secondary service connection will be granted when a disability is 
proximately due to or the result of a service connected disease 
or injury.  38 C.F.R. § 3.310.  Secondary service connection may 
be established for a disorder which is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).   

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Analysis

The Veteran claims entitlement to service connection for 
rheumatic fever, a left knee disability, to include as secondary 
to rheumatic fever, and a bilateral leg disability, which he 
attributes to his service.  Review of the Veteran's service 
treatment records shows no evidence of any of the claimed 
disabilities at service entry.  On several occasions, the Veteran 
claimed to military clinicians that he had had rheumatic fever as 
a teenager with paralysis and subsequent joint pain, a history 
that one clinician described as "bizarre."  No acute rheumatic 
fever or chronic residuals were identified during service.  An X-
ray of the Veteran's left knee was normal.  On September 20, 
1967, the Veteran reported "bilateral knee pain during P.T." 
which he attributed to rheumatic fever.  The Veteran was 
subsequently placed on a limited profile for internal derangement 
of the right knee only.  There was no indication of a left knee 
disorder.  The Veteran's separation examination, conducted just 
over a week later, on September 28, 1967, was negative for left 
knee abnormalities or complaints.  There was no indication of 
treatment for any other disorder of the lower extremities, 
including leg pain, during service.  

Post-service clinical evidence is entirely negative for treatment 
of rheumatic fever or any residuals, to include left knee pain, 
nor is there any treatment for any disorder of the bilateral 
lower extremities.  Review of the lay evidence submitted by the 
Veteran does not reflect any reports of readily observable 
symptoms of rheumatic fever or any disorder of the lower 
extremities, such as pain or swelling.  The Veteran has not 
alleged a continuity of symptomatology since service.  

The service treatment records do not reveal any acute rheumatic 
fever or chronic residuals, left knee disability, or bilateral 
leg disability, and there is no post-service lay or medical 
evidence upon which it can be determined that the Veteran has 
rheumatic fever or chronic residuals, a left knee disability, or 
a bilateral leg disability.  In sum, the objective evidence of 
record fails to show that the Veteran has the claimed disorders.  
In the absence of current diagnoses, the Veteran's service 
connection claims for rheumatic fever, a left knee disorder, and 
a bilateral leg disorder must be denied.  See Brammer, supra.


ORDER

Service connection for rheumatic fever is denied.

Service connection for a left knee disability, to include as 
secondary to rheumatic fever, is denied.

Service connection for a bilateral leg disorder is denied.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) clarified VA's duty 
to notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the Secretary 
is required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that had been 
found insufficient in the previous denial.  

Although the March 2006 VCAA letter associated with the claims 
folder advised the Veteran what evidence is necessary to 
substantiate his underlying service connection claim for a right 
knee disability and discussed new and material evidence, that 
letter did not appropriately discuss the basis for the denial in 
the prior decision.  The letter stated that the claim was denied 
because "there was no record of allegation of injury to the knee 
or evidence that the knee was otherwise aggravated during 
service, there being no increase in the disability other than 
that which could normally be expected as natural progress."  
While these facts do describe some of the bases for the denial, 
the December 1967 rating decision also discussed the fact that 
the right knee disability had been incurred prior to the 
Veteran's entry into service.  The March 2006 letter does not 
specifically advise the Veteran of this fact, which is essential 
to his understanding of the applicable legal standard and the 
evidence necessary to reopen his claim.  Thus, the Board finds 
that the March 2006 letter does not comply with the Kent ruling.

The Veteran has provided competent lay evidence of the existence 
of tinnitus, and has been diagnosed with bilateral sensorineural 
hearing loss for VA compensation purposes.  The Veteran has 
attributed his audiological disabilities to the noise of diesel 
engines and other heavy construction equipment.  Review of his 
service treatment records shows that he was a carpenter and 
"engineer equipment repairman" during service.  Thus, exposure 
to the noise of heavy construction equipment can be presumed, as 
it is consistent with the time, place and circumstances of the 
Veteran's service.  38 U.S.C.A. § 1154(a).   Despite the evidence 
pertinent to current diagnoses of hearing loss and tinnitus, and 
findings of noise exposure during service, the Veteran has not 
been afforded a VA audiological examination.  Thus, there is 
insufficient competent medical evidence for VA to make a decision 
on his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Upon remand, a VA examination should be scheduled to 
determine the nature and etiology of the Veteran's hearing loss 
and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) that (1) notifies the Veteran of the 
evidence and information necessary to reopen 
the claim; (2) notifies the Veteran of the 
reason for the previous denial (the claimed 
right knee disability existed prior to 
service and was not aggravated beyond is 
natural progression by service); and (3) 
notifies the Veteran of what specific 
evidence would be required to substantiate 
the element or elements needed to grant the 
Veteran's service connection claim (i.e., 
competent evidence establishing that the 
right knee disability did not pre-exist 
service, or that it was aggravated beyond its 
natural progression as a result of service).  
This notice is outlined by the Court in Kent, 
supra.  

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and etiology of his bilateral hearing 
loss and tinnitus.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the examination.  
All indicated studies should be conducted. 
All pertinent pathology which is found on 
examination should be noted in the evaluation 
report.

For any bilateral hearing loss and/or 
tinnitus found, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that it had its onset during 
service.   The examiner should be advised 
that noise exposure during military service 
is presumed in this matter.  A complete 
rationale should be provided for all opinions 
expressed.  

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continue to be 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.     
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


